Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group III (drawn to a method for stimulation an immune response) and the species cationic lipid of formula IIIF, PEG-DAG, and the mRNA recited in claim 148, in the reply filed on 8/15/2022 is acknowledged.
Claims 133, 135, 141, 142, 145, and 146 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 122-132, 134, 136-140, 143, 144, and 147-151 are under examination.

Claim Objections
Claim 124 is objected to because of the recitation that the mRNA consists of “nucleosides”.  Appropriate correction to “nucleotides” is required.

Claim 128 is objected to because of the recitation “a coronavirus S protein”.  Appropriate correction to “the coronavirus S protein” is required.

Claim 129 is objected to because of the recitation “an antigenic fragment of a coronavirus S protein”.  Appropriate correction to “the antigenic fragment of the coronavirus S protein” is required.

Double Patenting
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by
canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 122-130, 132, 134, 136, 137, 139, 144, and 147-151 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 13-16, 18, 19, 21-29, and 33-39 of U.S. Patent No. 10,166,298, in view of Yang et al. (Nature, 2004, 428: 561-564).  Although the claims at issue are not identical, they are not patentably distinct from each other.  The patent claims 1-5, 13-16, 18, 21-29, and 33-39 recite the same composition as the composition recited in the instant claims.  Although the patent claims 1-5, 13-16, 18, 21-29, and 33-39 recite a composition and not a method, Yang et al. teach that composition comprising nucleic acids encoding a coronavirus S protein are suitable to induce immune responses (see Abstract).  Modifying the patent claims by further claiming the method would have been obvious to one of skill in the art to achieve the predictable result of inducing an anti-coronavirus immune response in subjects in need of treatment.  The patent claim 19 recites a method for administering the composition of claims 1 and 18 to a subject.  It is noted that the composition recited in the patent claims 1 and 18 is the same as the composition recited in the instant claim 122.  Thus, the instant claims and the patent claims are obvious variants.

Claims 122-130, 132, 134, 136, 137, 139, 144, and 147-151 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of 1-10, 12-15, 17-20, and 26-28 of copending Application No. 17/142,731 (reference application), in view of Yang et al.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Application claims 1, 1-10, 12-15, 17-20, and 26 recite the same composition as the composition recited in the instant claims.  Although the application claims 1, 1-10, 12-15, 17-20, and 26 recite a composition and not a method, Yang et al. teach that composition comprising nucleic acids encoding a coronavirus S protein are suitable to induce immune responses (see Abstract).  Modifying the application claims by further claiming the method would have been obvious to one of skill in the art to achieve the predictable result of inducing an anti-coronavirus immune response in subjects in need of treatment.  Application claims 27 and 28 recite a method for raising an immune response by administering the composition recited in claim 1.  It is noted that the composition recited in the application claims is the same as the composition recited in the instant claim 122.  Thus, the instant claims and the application claims are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112(a) – new matter
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 143 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  37 CFR 1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application".  Specifically, the recitation “G1 is C5 alkylene; G2 is C7 alkylene” is considered new matter.
	Applicants point to the specification and previous claims 90-120 for support.  It is noted that the specification and the original claims broadly disclose C1-C12 alkylene.  The specification and the original claims do not provide support to specifically select the C5/C7 combination.  Nowhere does the specification contemplates the specific combination of C5/C7.  Although Table 9 the specification provides examples of compounds set forth by formula IIIF, none comprises the C5/C7 combination.  This limitation was firstly introduced by previous claim 109, which is not part of the originally-filed specification. 
	MPEP 2163.06 notes "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)."  MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  MPEP 2163.06 further notes "When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure".

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 122-132, 134, 136-140, 143, 144, and 147-151 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 122 recites the limitation “x is 0, 1, or 2”.  Since “x” does not appear as a variable in formula III, it is not clear what it represents.  Thus, the metes and bounds of claim 122 cannot be determined and the claim is indefinite.
Claims 123-132, 134, 136-140, 143, 144, and 147-151 are rejected for being dependent from the rejected claim 122 and also for failing to further clarify the basis of the rejection.

Claim Rejections - 35 USC § 112(d)
11.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 124 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 124 fails to further limit the subject matter of the parent claim 122 because an mRNA necessarily consists of A, U, G, and C.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 122-132, 134, 136, 138-140, 143, 144, and 147-151 are rejected under 35 U.S.C. 103 as being unpatentable over Benetato et al. (WO 17/049245; cited on the IDS filed on 9/27/2019), in view of Yang et al. (Nature, 2004, 428: 561-564).
	Benetato et al. teach a method for immunizing a subject by administering a vaccine comprising a lipid nanoparticle encapsulating an mRNA encoding an antigen or fragment thereof; the nanoparticle comprises Compound 25, DOPE or DSPC, PEG-DMG, and cholesterol; administration could be intramuscular administration (claims 122, 124, 127, 132, 134, 136, 140, 147, and 151) (see [0019]-[0023]; [0034]; [0146]-[0148]; [0197]; [0285]; [0317]-[0318]; [0367]; [0434]; [0697]).  As indicated by the structural formula below, Compound 25 is set forth by the claimed formula IIIF as recited in claims 122, 139, and 143:
	

    PNG
    media_image1.png
    226
    933
    media_image1.png
    Greyscale


Benetato et al. teach that the mRNA comprises a 5’ m7G-3’mpppG cap structure, a polyA tail comprising 100 adenosines, 5’ and 3’ UTRs, a histone stem loop (claims 148-150) (see [0203]; [0234]; [0203]; [0240]; [0242]; [0249]; [0275]; [0287]-[0289]; [0291]).  Although m7G-3’mpppG is not exactly the same as m7GpppG, as per MPEP § 716.02, [a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, there is no evidence of record that specifically using m7GpppG leads to unexpected results compared to m7G-3’mpppG. 
With respect to claims 123, 125, and 126, Benetato et al. teach that the mRNA could contain unmodified or modified nucleobases, where the modified nucleobase could be 1-methyl-pseudouridine (see [0173]; [0224]; [0218]; [0662]).  
With respect to claims 131, 138, and 144, Benetato et al. teach that nanoparticles comprise 40 mol% Compound 25 and 1.5 mol% PEG-DMG (see [0318]).

Benetato et al. do not specifically teach that the mRNA encodes the SARS coronavirus S protein or a fragment thereof (claims 122 and 128- 130).  Yang et al. teach vaccination against SARS-CoV by using a nucleic acid encoding SARS-CoV S protein (see Abstract; 561, column 2).   One of skill in the art would have found obvious to modify Benetato et al. by using an mRNA encoding SARS-CoV S protein or a fragment thereof with the reasonable expectation that doing so would stimulate anti SARS-CoV in a subject in need of treatment.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Claims 122-132, 134, 136-140, 143, 144, and 147-151 are rejected under 35 U.S.C. 103 as being unpatentable over Benetato et al. taken with Yang et al., in further view of Li et al. (Nano Lett., 2015, 15: 8099-8107).
	The teachings of Benetato et al. and Yang et al. are applied as above for claims 122-132, 134, 136, 138-140, 143, 144, and 147-151.  Benetato et al. and Yang et al. do not specifically teach that PEG is PEG2000 (claim 137).  Li et al. teach that PEG2000-DMG could be used to formulate nanoparticles for nucleic acid delivery, including mRNA delivery (see p. 8100).  Specifically using PEG2000-DMG as the PEG-DMG would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in a composition suitable to induce anti-SARS coronavirus immune responses.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

No claim is allowed.  No claim is free of prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633